Title: To George Washington from Lund Washington, 31 January 1776
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vern. Janry 31st 1776

Your Letter by Captn Matthews I got last Saturday Since my last the River is not Psable for Ice so that I have not seen Captn Marshal consequently cannot tell whether he will exchange his Land in this Neck for Adam’s in Maryland; but so soon as I can get to him I will let you know whether he will or not—I mention’d in a former Letter that Wm Barry had listed as a Minute Man and had march’d with the Batalion to Williamsburg, so that I can do nothing with Respect to his Land.
When I told you I was offer’d Reagans Land I did not mean to hint to you I wanted money, for I knew you had none—I am

very much Oblige to you for your willingness to Assist me if in your power—it was purchase’d by Captn Conway after—at 30/pr Acre.
Alexandria is much alarm’d, & indeed the whole Neighbourhood—a report prevails that there are five large Ships laying off the mouth of Cane an express from C[oun]ty to C[oun]ty brings the Information. Altho the River is Block’d up with Ice—the Women & Children are leaveg Alexandria & Stowg themselves into every little Hut they can get, out of the reach of the Enemys Canon as they think, every Waggon, Cart, & Pack Horse that can be got, are employ’d in moveg the goods out of Town—The Militia are all up (but not in Arms) for Indeed they have none or at least very few. I expect the five large Ships will prove to be 5 oister Boats—I cou’d wish if we are to have our Neighbourhood invaded soon, they wou’d first send a Tender or two Among us, I want much to see how the people woud behave upon the Occasion—I propose’d to the Inhabitants of Alexandria that they shoud (before this Alarm came) throw up an intrenchment from the mouth of Huntg Creeck up to the uper End of the Town or indeed farther, Assureg them that in my opinion they might by so doing prevent them from Landing & consequently from Burng the Town unless they shoud be provided with a Bomb Vessle, & I believe as yet they have none in this Colony—for they throw none into Norfolk—but there answer was what can we do—we have wrote to the Convention giveing them a State of our incapacity for defence, & praying that something may be done for the preservation of this Town—but they say they are determin’d to Fight altho they move out their effects I believe they will—I am about packg up your China Glass &c. into Barrels, & shall continue to pack into Casks, Whatever I think shoud be put up in that way, & other things into Chests, Trunks, Bundles &c. And I then shall be able at the Shortest notice, to move your things out of harms way (at least for a While) some to Mrs Barnes, & the Rest into Morrises Barn—and if they are found not to be safe there, move them farther after, I fear the destruction will be great altho the greatest care be taken—Mr McCarty has offerd me his Celler to put your Wine Rum &c. in, I shall either send it there or to Mrs Barnes, she tells me she has reserve’d one Room in her Celler, & one Room up Stairs for me. I have ingage’d two

Hhds of Rum in Portobacco which will be deliver’d so soon as the River will permit, @ 5/ pr Gallon, The Rest I suppose I shall be oblige to move—as yet I have move’d nothing but your papers—every Body I see tells me if they cou’d have notice they woud immediately come and defend your property so long as they had life—from Loudon, prince Wm, Fauquier and this C[oun]ty one hundred men in my opinion woud prevent 1000 from Landg here to do mischief. Wm Stevens so soon as the Alarm got to the Neighbourhood of Bladensburg—went to George Town Cross’d upon the Ice and came here, he says to Fight in defence of your property—I have paid him his Whole wagers for going out to the Ohio 7 Months—Cleveland is gone to Bottetourt and Fincastle Courts to get his Valuation recorded—The Bacon when it is sufficiently smoakd, I think to have put up in Cask with Ashes and if necessary move it, together with some Porck which I have already put up into Barrels—these are dreadfull times to give people so much trouble & Vexation, Fightg And even being killd is the least troublesome part—I wish you had said how large you woud have the Negroe Houses you speak off in your Letter, or whether you woud have them Built with or without sheds—I have not sold one 1d [lb.] of Flour nor have I any prospect of doing it, nor Indeed have I ground any, tho I intend to have some Ground immediately, in all the C[oun]tys below here the weavel is destroyg the Wheat and some people say it is in this C[oun]ty but I have seen none. Mrs Washington may be inform’d that I have recieved only one piece of 49 Yds Woolen Cloth from the Weaver—there is no more of it wove we suppose that we have thread enough spun to make upwards of 150 yds Cloth (Linnen) our little Folks spin 3 Cuts a day and some times less we have 9 Wheels at worck—The Dr says John Broad cannot live, The discharge of matter is too great. I told you he got a Slight wound in his thigh on Christmass Eve in Alexandria—he was it seemes at play with Aaron (my fellow) who had an Old rusty Sword in his hand, Broad with a Stick got to parreing with him, & by Chance he was prickd in the thigh but so slight that it scarcely cou’d be calld a wound, in short it was only skin deep & no wider than the point of a sword will make. it was very Cold & I suppose it got into it—the wound festerd, the thigh swelld & so did his Leg & Foot to a most amazing degree until his Leg

Bursted in several places, from these places & his thigh there runs more matter than I ever see in all my life put together, he is free from pain—but reduce’d to a Skeleton—he can eat hearty & sleeps but still he cannot live so says the Drs Rumney & Jenifer. there appears to be no inflamation Either in the leg or thigh—our family otherwise is pretty Well—My Best respects to Mrs Washington Mr & Mrs Custis & am Dr Sir yours Humble servt

Lund Washington


Tell Mr Custis the Ice prevents my sendg his Letters to Mount Airy.

